89 F.3d 823
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Maritza MARTINEZ, Plaintiff, Appellant,v.Donna E. SHALALA, Secretary of United States Department ofHealth and Human Services, Defendant, Appellee.
No. 96-1346.
United States Court of Appeals, First Circuit.
July 1, 1996.

Before SELYA, CYR and BOUDIN, Circuit Judges.

ORDER OF COURT

1
The Commissioner's motion for remand is granted.   The judgment of the district court is vacated and the case is remanded to the district court with directions to remand to the Commissioner for further proceedings in accordance with the Commissioner's motion for remand.